DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendments filed 12/20/2021 have been considered. Claims 9, 11-13, and 15-18 have been amended. Claims 1-8 and 18 remain withdrawn. Claims 9-17 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 &16 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Soreano (PGPub. 2016/0270566)
With regard to Claim 9:
Soreano discloses: A pillow (40) having varying levels of sustainable thickness or taper along at least one dimension of the pillow, comprising: a top pillow cover (42) comprising an inside surface, an outside surface, and a perimeter; a plurality of interconnectible thickness controlling members (47, 58, 59);  5a bottom pillow cover (44) comprising an inside surface, an outside surface, and a perimeter; at least one elongated interconnecting member (46, 61), said top pillow cover and said bottom pillow cover being interconnected with said at least one elongated interconnecting member; a first portion of each of said plurality of interconnectible thickness controlling members attached to the inside surface of the top pillow cover; 10a second portion of each of said plurality of interconnectible thickness controlling members attached to the inside surface of the bottom pillow cover and interconnected with the portion of each of said plurality of interconnectible thickness controlling members attached to the inside surface of the top pillow cover ([0017-0019]); a fill material retained within the pillow and held in place with 15said plurality of interconnectible thickness controlling member ([0018]), said plurality of interconnectible thickness controlling members enabling varying levels of sustainable thickness or taper along the at least one dimension of the pillow, wherein one portion of the pillow is filled to a given thickness or taper along a length 20or width of the pillow and another portion of the pillow is filled to another thickness or taper along another length of the pillow (see Fig. 1 where Ref 10 has a certain thickness in the middle and then tapers outwards to a smaller thickness), the transition from the given thickness or taper to the another thickness or taper being 42controlled by an intermediate one of said plurality of interconnectible thickness controlling 
With regard to Claim 16:
Soreano discloses: wherein said top pillow cover and said bottom pillow cover are interconnected with said at least one elongated interconnecting member with internal hidden 20seams (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soreano in view of Roberts (US Pat. No. 6,131,219).
With regard to Claim 10:
Soreano discloses: wherein the top pillow cover and the bottom pillow cover are each of a material suitable as a pillow liner.
However Soreano does not explicitly disclose: the pillow further comprising an additional pillow covering.
Nevertheless Roberts teaches a pillow comprising a pillow covering (Ref 42 in Fig. 8), for the purpose of encasing and protecting the inner cushion from the environment.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Soreano with the teachings of Roberts such that the modification yields: “the pillow further comprising an additional pillow covering”, for the purpose of encasing and protecting the inner layers of the pillow from the environment.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soreano in view of Mastrosimone-Gese (PGPub. 2010/0175194).
With regard to Claim 12:
Soreano discloses: wherein said at least one elongated interconnecting member comprises at least one elongated interconnecting member (46) attached along the perimeter of each of said top pillow cover and said bottom pillow cover.
However Soreano does not explicitly disclose: and wherein said closeable opening in 20the pillow comprises a zipper installed into said at least one the elongated interconnecting edge member.
Nevertheless Mastrosimone-Gese discloses a pillow comprising an opening (Ref 300 in Fig. 3) that can be a zipper opening ([0017]), for the purpose of providing an easy and simple method of allowing access into the inside of the pillow.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Soreano with the teachings of Mastrosimone-Gese such that the modification installed into said at least one the elongated interconnecting edge member”, for the purpose of providing an easy and simple method of allowing access into the inside of the pillow.
With regard to Claim 17:
Soreano (as modified above) discloses the invention as described above.
Furthermore Soreano discloses: wherein said top pillow cover and said bottom pillow cover are interconnected with said at least one elongated interconnecting member with internal hidden 20seams (Fig. 4).
Allowable Subject Matter
Claims 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner states that amending any independent claims with the allowable limitations of Claims 11 and/or 13-15 would make said independent claims allowable over the prior art as applied.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that the 35 USC 102 rejections of amended Claims 9-17 under Soreano are invalid as Soreano does not disclose each and every limitation of at least independent Claim 9. Examiner respectfully disagrees.
Applicant argues that Soreano does not anticipate the limitations of “a plurality of interconnectible thickness controlling members” and “a transition from 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673